ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                       )
                                                  )
Quantico Tactical Inc.                            ) ASBCA No. 62670
                                                  )
Under Contract No. SPM8EJ-14-D-0008 et al.        )

APPEARANCES FOR THE APPELLANT:                       Gail D. Zirkelbach, Esq.
                                                     Nkechi Kanu, Esq.
                                                     Michelle Onibokun, Esq.
                                                      Crowell & Moring LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Daniel K. Poling, Esq.
                                                      DLA Chief Trial Attorney
                                                     Steven C. Herrera, Esq.
                                                     J. Maxwell Carrion, Esq.
                                                     Lindsay A. Salamon, Esq.
                                                      Trial Attorneys
                                                      DLA Troop Support
                                                      Philadelphia, PA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: September 21, 2021



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62670, Appeal of Quantico Tactical
Inc., rendered in conformance with the Board’s Charter.

       Dated: September 27, 2021


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals